             Case 3:20-cv-00379-BAJ-SDJ        Document 17       06/26/20 Page 1 of 16




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

  JOHN DOE                                            :
                                                      :
  VERSUS                                              : NO. 3:20-CV-00379 BAJ-SDJ
                                                      :
  LOUISIANA STATE UNIVERSITY, et al.                  :
                                                      :
                    MEMORANDUM IN OPPOSITION TO PLAINTIFF’S
                     MOTION FOR A TEMPORARY RESTRAINING
                      ORDER AND PRELIMINARY INJUNCTION

         Defendants, the Board of Supervisors of Louisiana State University and Agricultural and

Mechanical College (“LSU”), improperly sued as Louisiana State University, and Thomas C.

Galligan, Jr., in his official capacity as Interim President of Louisiana State University (“Interim

President Galligan”), submit this Memorandum in Opposition to Plaintiff’s Motion for a

Temporary Restraining Order and Preliminary Injunction. (R. Doc. 3).

         Plaintiff’s Motion requests that, pursuant to Rule 65 of the Federal Rules of Civil

Procedure, this Court “issue a temporary restraining order and preliminary injunction ordering

Defendant Thomas C. Galligan, Jr., in his official capacity as Interim President of Louisiana State

University to stay [Plaintiff’s] one-year suspension from Louisiana State University (“LSU”)

pending a University Hearing Panel.” Plaintiff’s request should be denied as a matter of law for

the following reasons.

                               I.   FACTUAL BACKGROUND

         Plaintiff’s Motion, including incorporated allegations from the Verified Complaint, omits

critical facts regarding his meetings, communications and discussions with university personnel,

both with regard to LSU’s Title IX investigation, his participation in the student discipline process,

and his previous disciplinary issues at LSU. In fact, Plaintiff has previously been charged with



2360283v.1
             Case 3:20-cv-00379-BAJ-SDJ         Document 17        06/26/20 Page 2 of 16




and been found responsible for violations of the LSU Code of Student Conduct. Plaintiff was

placed on disciplinary probation on two separate occasions before the January 2020 events

resulting in the Title IX investigation and violation of the LSU Code of Student Conduct.

Moreover, the indisputable facts and evidence will establish that Plaintiff has received due process

under the applicable university policies, and as required by law, during the investigation and

adjudication of the Title IX complaint against him.

         On February 4, 2020, LSU’s Title IX Lead Investigator, Jeffrey Scott, sent Plaintiff a letter

(as redacted, attached as Exhibit 1), notifying Plaintiff that a complaint had been made against him

involving potential violations of Title IX and LSU’s Policies on sexual misconduct (PM-73)

(included with Exhibit 1), specifically with regard to an incident of non-consensual sexual

intercourse on January 23, 2020.

         Having received notice of these serious allegations, on February 6, 2020, consistent with

its recently updated policy, the Athletic Department made a separate administrative decision to

suspend Plaintiff from the football team pending the outcome of the investigation.

         On February 19, 2020, Mr. Scott interviewed Plaintiff, who was accompanied by his father.

Plaintiff was given an opportunity to respond to the allegations and explain his version of the

events. Upon completing the investigation, Mr. Scott concluded that Plaintiff violated LSU’s PM-

73 policy regarding sexual misconduct, specifically concerning non-consensual sexual intercourse.

On March 6, 2020, as required by PM-73, LSU formally and in writing notified the complainant

and Plaintiff of its findings (as redacted, attached as Exhibit 2).1 They were advised that appeals

of the decision may be made in writing to the Title IX Coordinator, Jennie Stewart, within ten


1 PM-73, Section V.B. provides, “Both the complainant and the respondent will be given written notice of
the results of the investigation.”

                                                 -2-
2360283v.1
             Case 3:20-cv-00379-BAJ-SDJ        Document 17       06/26/20 Page 3 of 16




business days. Plaintiff, through his attorney, provided a written notice of appeal to Jennie Stewart

on March 12, 2020, and a substantive appeal memorandum on March 18, 2020. After a thorough

review of the record, Ms. Stewart upheld the finding on April 2, 2020 and provided Plaintiff written

notice of her decision. Thereafter, as anticipated by the formal resolution provision of PM-73, the

matter was forwarded to the LSU Office of Student Advocacy and Accountability (“SAA”) for

adjudication.2

         On April 17, 2020, SAA issued a charge letter to Plaintiff, advising Plaintiff that he would

have an opportunity to share information regarding the incident during an accountability meeting

and requesting that Plaintiff submit a statement in advance of the meeting. On April 24, 2020,

Plaintiff participated in the accountability meeting via Zoom with the Associate Dean of Students

and Director of SAA, Jonathan Sanders, wherein the parties discussed the Title IX report and the

underlying incident. Plaintiff was given the opportunity and did, in fact, comment on the report

and provide additional information regarding the events at issue. On May 1, 2020, Dr. Sanders

issued an outcome letter to Plaintiff, finding him responsible for violating two provisions of the

LSU Code of Student Conduct and suspending him from the university effective May 10, 2020

through May 31, 2021. The letter advised Plaintiff that he had three business days to decline that

outcome and request that the case be reheard by a University Hearing Panel (UHP).

         Contrary to Plaintiff’s allegation that he did not become aware of the actions required by

the letter until May 8, 2020, LSU’s records irrefutably show that Plaintiff accessed the outcome

letter before the deadline to request a UHP had passed. Nevertheless, Plaintiff failed to timely

decline that outcome and request a UHP. Instead, Plaintiff requested a UHP on May 12, 2020,




2 See PM-73, Section VI.

                                                 -3-
2360283v.1
             Case 3:20-cv-00379-BAJ-SDJ           Document 17        06/26/20 Page 4 of 16




almost a week after the request was due. That same day, the SAA Coordinator sent a letter

confirming Plaintiff’s decision to decline the outcome. However, as noted in the June 4, 2020 letter

from LSU General Counsel to Plaintiff’s attorneys, the time frame to decline the outcome had long

since expired by the time Plaintiff submitted his request. On June 5, 2020, Plaintiff was also

informed via email that his UHP request was being denied as untimely.

                                 II.    LAW AND ARGUMENT

         A.       LEGAL STANDARD

         In order to obtain a preliminary injunction, the movant must offer evidence to clearly

establish the following: (1) that there is a substantial likelihood that it will succeed on the merits,

(2) that there is a substantial threat that it will suffer irreparable injury if the district court does not

grant the injunction, (3) that the threatened injury to the plaintiff outweighs the threatened injury

to the defendant, and (4) that granting the preliminary injunction will not disserve the public

interest.3 A preliminary injunction is an “extraordinary remedy,” such that “[t]he decision to grant

a preliminary injunction is to be treated as the exception rather than the rule.”4

         B.       ARGUMENT

                  1.    Mandatory Preliminary Injunctions are Disfavored

         Plaintiff incorrectly characterizes his requested relief as a preservation of the status quo.

Plaintiff is already suspended from LSU, and his request for a “stay” is actually a request that LSU

be ordered to reinstate Plaintiff’s standing as a student and member of the football team. Thus, the



3 Canal Authority of Florida v. Callaway, 489 F. 2d 567, 572 (5th Cir. 1974). The same standard applies
for both temporary restraining orders and preliminary injunctions. See Clark v. Prichard, 812 F.2d 991,
993 (5th Cir.1987) (“The party seeking such [injunctive] relief must satisfy a cumulative burden of proving
each of the four elements enumerated before a temporary restraining order or preliminary injunction can be
granted.”).
4 Mississippi Power & Light v. United Gas Pipe Line Co., 760 F. 2d 612, 621 (5th Cir. 1985).

                                                   -4-
2360283v.1
             Case 3:20-cv-00379-BAJ-SDJ         Document 17        06/26/20 Page 5 of 16




requested relief is mandatory – that is, commanding the doing of some action – rather than

prohibitive in nature. Mandatory preliminary injunctions are clearly disfavored under the law:

         In evaluating claims for preliminary relief, courts are bound by stringent
         standards….Mandatory preliminary relief, which goes well beyond simply
         maintaining the status quo pendente lite, is particularly disfavored, and should not
         be issued unless the facts and law clearly favor the moving party.5

The facts and law in this case do not clearly favor the Plaintiff, and Plaintiff does not meet his

burden of proving all four necessary elements for institution of a preliminary injunction, as

discussed in detail below.

                  2.    Plaintiff has not established a substantial likelihood of success on the
                        merits.

                        a.      Claim One: Violation of Title IX (Against LSU)

         Plaintiff alleges that LSU treated him differently because of his sex; specifically that the

victim, Jane Roe, received preferential treatment during the university disciplinary process

because“[s]he had the process specifically explained to her and even her parents,” and LSU “[gave]

deference to and bestow[ed] heightened credibility upon Jane.”6

         Plaintiff relies on theories of Title IX liability adopted by the Sixth Circuit, specifically,

the theories of erroneous outcome and selective enforcement.7 These theories of liability have also

been adopted by the Second Circuit.8 In short, the erroneous outcome theory involves a claim that

the plaintiff was innocent and wrongly found to have committed an offense, whereas, the selective

enforcement theory claims that, regardless of the student’s culpability, the severity of the penalty




5 Martinez v. Mathews, 544 F.2d 1233, 1242–43 (5th Cir.1976) (internal citations omitted).
6 R. Doc. 3, p.6.
7 See id. at p. 5.
8 See Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994).

                                                  -5-
2360283v.1
             Case 3:20-cv-00379-BAJ-SDJ        Document 17        06/26/20 Page 6 of 16




and/or the university’s decision to initiate proceedings was affected by the plaintiff’s gender.9

Plaintiff has failed to allege facts that would support either theory.

         First, “[p]laintiffs who claim that an erroneous outcome was reached must allege particular

facts sufficient to cast some articulable doubt on the accuracy of the outcome of the disciplinary

proceeding. If no such doubt exists based on the record before the disciplinary tribunal, the claim

must fail.”10 Moreover, “[a] plaintiff must [] also allege particular circumstances suggesting that

gender bias was a motivating factor behind the erroneous finding.”11 “Such allegations might

include, inter alia, statements by members of the disciplinary tribunal, statements by pertinent

university officials, or patterns of decision-making that also tend to show the influence of

gender.”12 In this case, however, Plaintiff has not made any detailed allegations that would support

a causal connection between the allegedly erroneous outcome and gender bias; rather, Plaintiff

merely recites the conclusory allegation that the outcome was discriminatory.

         Second, Plaintiff has failed to state a claim under the theory of selective enforcement, as

the pleadings are completely devoid of any reference to a similarly-situated female student who

received different disciplinary treatment on the basis of sex. Plaintiff incorrectly compares himself

to the complainant. The fact that Jane Roe is female and Plaintiff is male has no bearing on a claim

for selective enforcement, because these individuals are not similarly-situated.

                        b.     Claim Two: § 1983, Denial of Due Process (Against Galligan)

         Plaintiff cannot establish that he is likely to succeed on his §1983 claim because Interim

President Galligan has not violated any of Plaintiff’s due process rights guaranteed by the


9 Id.
10 Id.
11 Id.
12 Id.

                                                 -6-
2360283v.1
             Case 3:20-cv-00379-BAJ-SDJ         Document 17        06/26/20 Page 7 of 16




Fourteenth Amendment. In examining whether an individual's procedural due process rights have

been violated, the United States Supreme Court has adopted a two-step analysis. The first question

“asks whether there exists a liberty or property interest which has been interfered with by the State;

the second examines whether the procedures attendant upon that deprivation were constitutionally

sufficient.”13 Simply put, the issue is whether Plaintiff was deprived of a constitutionally

protected right without notice and an opportunity to be heard.

         Although Plaintiff asserts an interest in his reputation and in pursuing an education, he does

not specifically assert that he was denied due process in connection with his dismissal from the

football team or the loss of his athletic scholarship – and for good reason. It is well established that

the ability to participate in athletic activities falls outside of the constitutional protection of due

process. As explained by the United States Fifth Circuit Court of Appeal:

         The due process clause of the fourteenth amendment extends constitutional
         protection to those fundamental aspects of life, liberty, and property that rise to the
         level of a “legitimate claim of entitlement” but does not protect lesser interests or
         “mere expectations.” A student's interest in participating in a single year of
         interscholastic athletics amounts to a mere expectation rather than a constitutionally
         protected claim of entitlement. As decided in Mitchell, it falls “outside the
         protection of due process.”14

         Likewise, the Louisiana First Circuit Court of Appeal has held:

         To prevail on the due process claim, [the plaintiff] must show the existence of some
         property or liberty interest which has been adversely affected by state action.
         However, it is clear that participation in intercollegiate athletics is not a property
         right, but is a privilege not protected by Constitutional due process safeguards.
         Because a student-athlete has no liberty or property interest in participating in
         intercollegiate athletics, [the plaintiff] could not make a prima facie showing that




13 Meza v. Livingston, 607 F.3d 392, 399 (5th Cir. 2010 (quoting Ky. Dept. of Corr. v. Thompson, 490 U.S.
454, 460, 109 S.Ct. 1904, 104 L.Ed.2d 506 (1989) (citations omitted)).
14 Walsh v. Louisiana High Sch. Athletic Ass'n, 616 F.2d 152, 159–60 (5th Cir.1980) (discussing Mitchell
v. Louisiana High Sch. Athletic Ass'n, 430 F.2d 1155, 1158 (5th Cir.1970)).

                                                  -7-
2360283v.1
             Case 3:20-cv-00379-BAJ-SDJ          Document 17        06/26/20 Page 8 of 16




         he would prevail on the merits of his due process claim….[T]herefore, these claims
         could not be the basis for the issuance of the preliminary injunction.15

In addition, Plaintiff does not have a recognized property interest in his athletic scholarship.16

Because these alleged interests are not constitutionally protected interests, they do not establish a

basis for Plaintiff’s due process claim.

         To the extent Plaintiff has a due process protected interest in his continued education, due

process is flexible, and the required procedural protections vary by situation. Accordingly, courts

may assess the amount of process due by considering three distinct factors: “(a) the student’s

interests that will be affected; (b) the risk of an erroneous deprivation of such interests through the

procedures used and the probable value, if any, of additional or substitute procedural safeguards;

and (c) the university’s interests, including the burden that additional procedures would entail.”17

         In the context of a public school disciplinary suspension, the Supreme Court has held

students are afforded limited due-process protections in the form of “an ‘informal give-and-take’

between the student and the administrative body dismissing him that would, at least, give the

student ‘the opportunity to characterize his conduct and put it in what he deems the proper

context.’”18 The Fifth Circuit has further stated that, “[t]he student must be given notice of the

charges against him, an explanation of what evidence exists against him, and an opportunity to




15 Brennan v. Bd. of Trustees for Univ. of Louisiana Sys., 95-2396 (La. App. 1 Cir. 3/27/97); 691 So.2d
324, 330 (internal citations omitted).
16 See Holden v. Perkins, 398 F.Supp.3d 16, 23 (E.D. La.2019) (“Here, Plaintiff fails to show—and this
Court can find no binding precedent to suggest—that there is a recognized property interest in the renewal
of her year-to-year athletic scholarship or her participation on the women's volleyball team.”)
17 Plummer v. Univ. of Houston, 860 F.3d 767, 773 (5th Cir.2017) (citing Mathews v. Eldridge, 424 U.S.
319, 335, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976)).
18 Bd. of Curators of the Univ. of Mo. v. Horowitz, 435 U.S. 78, 86, 98 S.Ct. 948, 55 L.Ed.2d 124 (1978)
(quoting Goss v. Lopez, 419 U.S. 565, 584, 95 S.Ct. 729, 42 L.Ed.2d 725 (1975)).

                                                  -8-
2360283v.1
             Case 3:20-cv-00379-BAJ-SDJ          Document 17        06/26/20 Page 9 of 16




present his side of the story.”19 However, “[t]he student is not entitled to the opportunity to secure

counsel, to confront and cross-examine witnesses supporting the charge, or to call his own

witnesses to verify his version of the incident.”20

         Plaintiff’s own Verified Complaint demonstrates that he received notice and was involved,

at a minimum, in an informal give-and-take with LSU on two occasions. Plaintiff acknowledges

that on February 4, 2020 and February 6, 2020 he was notified of the claims being made against

him.21 Additionally, on February 19, 2020, Plaintiff was interviewed by Mr. Scott concerning the

allegations against him.22 Subsequently, on April 24, 2020, Plaintiff participated in an

accountability meeting with Dr. Sanders, wherein they discussed the underlying incident and the

investigation.23 Although Plaintiff argues that the accountability meeting “contained very little

discussion about the case,”24 he fails to demonstrate that he was denied an opportunity to

characterize and provide context to his conduct. Moreover, Plaintiff had an opportunity to submit

a statement in advance of his accountability meeting, but Plaintiff failed to do so.

         Plaintiff further implies that LSU failed to follow its own policies when it denied Plaintiff’s

request for a UHP.25 While LSU disputes that contention, “[t]he failure of a state agency to comply

with its internal regulations is insufficient as a matter of law to establish a violation of Due Process,




19 Esfeller v. O'Keefe, 391 Fed.Appx. 337, 342 (5th Cir.2010).
20 Id.
21 R. Doc. 1, p.11, ¶¶66 -71.
22 Id. at ¶74.
23 Id. at p.15, ¶¶108 -110.
24 Id. at p.16, ¶111.
25 R. Doc. 3, p.7 (“[J]ohn is only seeking what is promised to him under LSU policy.”).

                                                  -9-
2360283v.1
         Case 3:20-cv-00379-BAJ-SDJ                Document 17          06/26/20 Page 10 of 16




because constitutional minima nevertheless may have been met.”26 The United States District

Court for the Western District of Louisiana has further explained:

         [A] University’s departure from its own rules and regulations does not, by itself,
         violate procedural due process unless the rule or regulation codifies the pertinent
         constitutional standard. A plaintiff has no due process right to state-implemented
         procedures. The relevant inquiry at all times is whether or not a plaintiff has been
         afforded constitutionally adequate notice and a constitutionally adequate hearing.27

Thus, even if LSU did violate its own internal policies, which it did not, Plaintiff has not

established that such a failure on LSU’s part, if true, violates due process because Plaintiff still

received notice and an opportunity to be heard.

         In addition, Plaintiff alleges that LSU’s insistence on requiring a timely request for UHP

is questionable considering Louisiana Governor John Bel Edwards’ proclamation suspending legal

deadlines during the COVID-19 pandemic. Specifically, the proclamation suspended deadlines

applicable to “legal proceedings in all courts, administrative agencies, and boards.”28 Plaintiff has

not cited to, and undersigned counsel is unaware of, any authority that has considered a university

disciplinary proceeding to be a “legal proceeding.”

         Moreover, the United States Department of Education, Office of Civil Rights (OCR) has

issued guidance for postsecondary institutions regarding Title IX adjudications during the COVID-

19 national emergency (attached as Exhibit 3):




26 Brown v. Texas A & M Univ., 804 F.2d 327, 335 (5th Cir.1986); see also Bd. of Curators of Univ. of
Missouri v. Horowitz, 435 U.S. 78, 92, n.8; 98 S.Ct. 948, 956; 55 L.Ed.2d 124 (1978) (suggesting that a
university’s failure to follow its own academic rules does not, in itself, give rise to a Due Process violation).
27 Pham v. Univ. of Louisiana at Monroe, 194 F.Supp.3d 534, 544 (W.D. La.2016), aff'd sub nom. Dung
Quoc Pham v. Blaylock, 712 Fed.Appx. 360 (5th Cir.2017).
28 See Proclamation 52-JBE-2020, Section 5.H.

                                                     - 10 -
2360283v.1
         Case 3:20-cv-00379-BAJ-SDJ             Document 17       06/26/20 Page 11 of 16




         Question 6:

         What if an institution needs more time than usual to complete a Title IX sexual
         harassment investigation and adjudication due to circumstances arising from
         operational challenges relating to COVID-19?

         Answer:

         Any decision regarding the timetable of an investigation or adjudication
         should be made on a case-by-case basis. For example, Title IX requires
         institutions to adopt reasonably prompt time frames for major stages of the
         complaint process. There is no fixed time frame under which a school must
         complete a Title IX sexual harassment investigation, and the Department’s 2017
         Q&A on Campus Sexual Misconduct is clear that reasonableness and good faith
         are the key elements of compliance with Title IX. During this national emergency,
         institutions should not delay investigations or hearings solely on the basis that in
         person interviews or hearings are cumbersome or not feasible, so long as the
         institution is able to comply with the requirements in 34 CFR 106.8 to resolve
         complaints promptly and equitably. However, OCR will evaluate an institution’s
         good-faith effort to conduct a fair, impartial investigation and adjudication in a
         timely manner, on a case-by-case basis that takes into account time frames that are
         impacted by COVID-19 and reasons why delays due to this national emergency
         may be unavoidable in particular cases.

         To be clear, institutions may not institute a blanket policy putting all investigations
         or disciplinary proceedings on hold until campuses resume normal operations.…

         Question 7:

         If an institution has suspended instruction or is only offering distance learning, may
         it modify its Title IX procedures for resolving complaints due to the current
         circumstances?

         Answer:

         Yes, with limitations. For instance, the COVID-19 emergency does not vitiate
         the requirement under 34 C.F.R. § 106.8 that an institution’s grievance
         procedures provide for the prompt and equitable resolution of student and
         employee complaints of sex discrimination. As set forth in the Department’s
         2017 Q&A on Campus Sexual Misconduct and the Department’s 2001 Revised
         Guidance on Sexual Harassment, this includes adequate, reliable, and impartial
         investigations, which provide the parties with the equal right to review and respond
         to evidence and the equal right to have an adviser of choice present during meetings




                                                 - 11 -
2360283v.1
         Case 3:20-cv-00379-BAJ-SDJ            Document 17        06/26/20 Page 12 of 16




         and proceedings. However, such procedures may be implemented remotely, using
         technology.29

Accordingly, LSU was not required suspend Plaintiff’s Title IX process, and, in fact, was

specifically advised by the federal agency with oversight of Title IX compliance to not to suspend

disciplinary proceedings.

                       c.      Claim Three: Breach of Contract (Against LSU)

         This Court does not have subject-matter jurisdiction over Plaintiff’s breach of contract

claim against LSU. The Eleventh Amendment sovereign immunity, preventing private suits

against the State in federal court, extends to state agencies and boards that are considered “arms

of the state,” such as the LSU Board of Supervisors.30 Sovereign immunity is subject to the

following two exceptions: (1) immunity may be abrogated by Congress under § 5, the Enforcement

Clause of the Fourteenth Amendment, or (2) a State may voluntarily and knowingly consent to

suit.31 Although case law has established that, in accepting federal funds, LSU has waived its

sovereign immunity from suits brought under Title IX,32 LSU has not waived its immunity to state

law claims for breach of contract. In fact, Louisiana has expressly declined to waive its immunity

under the Eleventh Amendment.33

         Plaintiff argues that “LSU waived any Eleventh Amendment immunity to which it may be

entitled because its contractual obligation is directly traceable to its receipt of federal funds: LSU


29 (Emphasis added).
30 See Raj v. Louisiana State Univ., 714 F.3d 322, 328 (5th Cir.2013) (“[T]he LSU Board is an arm of the
state and is immune from suit under the Eleventh Amendment.”)
31 Pace v. Bogalusa City Sch. Bd., 403 F.3d 272 (5th Cir.2005).
32 Pederson v. Louisiana State Univ., 213 F.3d 858, 875 (5th Cir.2000); see also, Gruver v. Louisiana
through Bd. of Supervisors of Louisiana State Univ. & Agric. & Mech. Coll., 401 F.Supp.3d 742, 752 (M.D.
La.2019) .
33 See La. R.S. §13:5106(A) (providing that “[n]o suit against the state or a state agency or political
subdivision shall be instituted in any court other than a Louisiana state court”).

                                                 - 12 -
2360283v.1
         Case 3:20-cv-00379-BAJ-SDJ            Document 17        06/26/20 Page 13 of 16




holds UHPs to meet its obligations under Title IX.”34 Plaintiff cites no authority for this unusual

proposition, and no authority appears to exist. To the contrary, numerous cases illustrate that

federal courts must dismiss breach of contract claims against the State, even in the context of a

Title IX allegation of discrimination.35

         Notwithstanding this Court’s clear lack of subject matter jurisdiction over Plaintiff’s breach

of contract claim, the facts in this matter do not support a finding that a contract was ever formed,

let alone breached. Plaintiff alleges that a contract was created after LSU offered to hold a UHP in

its May 1, 2020 outcome letter and Plaintiff accepted that offer on May 12, 2020. This argument

is easily disposed of as a matter of Louisiana law.

         The May 1, 2020 outcome letter was a unilateral expression of LSU’s policy that a

respondent may decline an outcome and request a UHP. The publishing of a policy is not evidence

of any meeting of the minds between LSU and Plaintiff over bargained-for terms. Accordingly,

there was no offer and acceptance.

         Moreover, to the extent that the outcome letter could be considered an offer, which it is

not, it would constitute an irrevocable offer during the specified period of acceptance.36 Pursuant

to Louisiana Civil Code article 1929, “an irrevocable offer expires if not accepted within the time

prescribed.” Therefore, the alleged offer would have expired within three business days of the May

1 letter, which was well before Plaintiff’s alleged acceptance on May 12.




34 R. Doc. 3, p.8.
35 See e.g., Doe v. Univ. of Mississippi, 361 F.Supp.3d 597 (S.D. Miss.2019); Doe v. Univ. of Texas at
Austin, 1:19-CV-398-LY, 2019 WL 9076003, at *1 (W.D. Tex. Nov. 8, 2019).
36 See La. Civ. Code art. 1928.

                                                 - 13 -
2360283v.1
         Case 3:20-cv-00379-BAJ-SDJ             Document 17       06/26/20 Page 14 of 16




                3.      Plaintiff has not established a substantial threat of irreparable injury.

         Plaintiff’s allegations of irreparable harm primarily focus on his ability to be a member of

the LSU football team. Plaintiff’s position on the football team, however, is not directly at issue.

An injunction to reinstate Plaintiff as a student at LSU does not mean that Plaintiff will

automatically be reinstated to the football team. Therefore, any alleged harm related to the

interruption of his team membership would not be remedied by a temporary restraining order or a

preliminary injunction directing Interim President Galligan to reinstate Plaintiff as a student.

         Plaintiff does not allege that he has an intent to enroll in summer class or that he has missed

the opportunity to do so. Therefore, Plaintiff cannot demonstrate any urgency for immediate

reinstatement through a temporary restraining order or preliminary injunction, when there is ample

time for a full injunction hearing on his claims before the fall semester begins.

         Furthermore, an injunction is not an appropriate remedy for Plaintiff’s other alleged harms.

Specifically, the loss of the athletic scholarship does not present the kind of harm that an injunction

is designed to prevent, because the scholarship itself defines the respective rights and

responsibilities of the NCAA member institution and the student-athlete. Plaintiff submits no

support for his allegation that his opportunity to play professional football “evaporated overnight”

or that he would be prevented in any way from pursuing any and all of his professional sports

ambitions. This type of speculative harm is insufficient to warrant an injunction. As explained by

one court:

         Plaintiff asserts that he will suffer irreparable injury if the temporary restraining
         order is not granted because he will…lose his opportunity to be scouted and
         recruited by the National Football League (“NFL”).…As for the loss of an
         opportunity for a professional football career, such harm is speculative.37



37 Butler v. Nat'l Collegiate Athletic Ass'on, CIVA 06-2319 KHV, 2006 WL 2398683, at *4 (D. Kan. Aug.

                                                 - 14 -
2360283v.1
         Case 3:20-cv-00379-BAJ-SDJ            Document 17        06/26/20 Page 15 of 16




Thus, Plaintiff cannot establish that he will suffer irreparable harm, and this factor weighs in favor

of LSU and Interim President Galligan.

                4.      The balance of hardships favors LSU and a grant of injunction will
                        disserve the public interest.

         Plaintiff has not established that the threatened injury if the injunction is denied outweighs

the harm if the injunction is granted. LSU has a strong interest in disciplining its students and

preserving a campus free of sexual assault. LSU also has a strong interest in preserving and

exercising its discretion to allow students to participate in extra-curricular activities such as

athletics. Plaintiff, on the other hand, merely speculates that the suspension will “undermine any

hope of eventually playing professionally” and that “[h]is future career trajectory will forever be

altered.”38

         Furthermore, the grant of the injunction will disserve the public. The State of Louisiana

has a substantial interest in promoting the integrity and safety of state educational institutions, as

evidenced by the Louisiana Constitution’s establishment of and the Revised Statutes allocation of

authority to LSU.39 Pursuant to La. R.S. §17:3351, LSU has authority to exercise power necessary

to supervise and manage the day-to-day operations of institutions under its control, including the

power to “[a]dopt, amend or repeal rules and regulations for the government and discipline of




15, 2006) (citing Colo. Seminary v. NCAA, 417 F.Supp. 885 (D.Colo.1976) (interest in future professional
careers speculative and not of constitutional dimension); Bowers v. NCAA, 118 F.Supp.2d 494, 509–510
(D.N.J.2000) (damages for loss of potential future athletic career too speculative to support damages
claim)); see also McAdoo v. Univ. of N. Carolina at Chapel Hill, 225 N.C.App. 50, 67; 736 S.E.2d 811,
823 (2013) (alleged damages for reduced NFL earnings were too speculative and hypothetical to provide
standing).
38 R. Doc. 3, p.9.
39 See La. Const. art VIII, § 7(A) and La. R.S. §§17:3351 through 3351.13.

                                                 - 15 -
2360283v.1
         Case 3:20-cv-00379-BAJ-SDJ           Document 17       06/26/20 Page 16 of 16




students.”40 An injunction undermine that authority and threaten the public interest by subverting

LSU’s established policies and methods of maintaining conduct accountability for its students.

                                    III.   CONCLUSION

         Plaintiff’s Motion should be denied as a matter of law because he cannot meet his burden

of establishing all four requisites for obtaining a preliminary injunction. At the hearing, LSU will

present evidence in support of the disciplinary outcome and LSU’s compliance with its policies

and procedures. For the reasons outlined above, Plaintiff cannot establish a substantial likelihood

that he will succeed on the merits of either his Title IX claim, §1983 claim, or breach of contract

claim, nor will he suffer irreparable harm if this Court does not grant the injunction prior to trial

on the merits.

                                            TAYLOR, PORTER, BROOKS & PHILLIPS L.L.P.

                                            By: /s/ David J. Shelby, II
                                              Vicki M. Crochet, Bar #4614
                                              David J. Shelby, II, Bar #22614
                                              Robert W. Barton, Bar #22936
                                              Leah C. Cook, Bar #37641
                                              450 Laurel Street, 8th Floor (70801)
                                              P.O. Box 2471
                                              Baton Rouge, LA 70821-2471
                                              Telephone: (225) 387-3221
                                              Facsimile: (225) 346-8049
                                              Email: vicki.crochet@taylorporter.com
                                              david.shelby@taylorporter.com
                                              bob.barton@taylorporter.com
                                              leah.cook@taylorporter.com

                                            Attorneys for Louisiana State University




40 La. R.S. 17:3351(A)(13).

                                               - 16 -
2360283v.1
